Case: 15-10776    Date Filed: 10/14/2015   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-10776
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:14-cr-60212-WJZ-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

NOLAN FERNANDEZ,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                               (October 14, 2015)

Before HULL, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      After pleading guilty, Nolan Fernandez appeals his 129-month sentence for

conspiracy to possess with intent to distribute 500 grams or more of
                 Case: 15-10776       Date Filed: 10/14/2015        Page: 2 of 3


methamphetamine, in violation of 21 U.S.C. § 846. On appeal, Fernandez argues

that the district court erred in denying his request for a minor-role reduction under

U.S.S.G. § 3B1.2. After review, we affirm. 1

       The district court did not clearly err in denying Defendant Fernandez a

minor-role reduction. In calculating Fernandez’s offense level, the district court

held Fernandez accountable for only the 6,897 grams of methamphetamine, which

Fernandez admits he transported from Philadelphia to Fort Lauderdale. In other

words, Fernandez’s relevant conduct was the same as his actual conduct in the

drug conspiracy. See United States v. DeVaron, 175 F.3d 930, 940 (11th Cir.

1999) (en banc) (instructing courts to consider the defendant’s role in relation to

the relevant conduct attributed to the defendant at sentencing). Thus, Fernandez

cannot point to the wider drug conspiracy for which he was not held accountable—

including the uncompleted plan to exchange the methamphetamine for cocaine—to

show his role was minor. See id. at 941.

       Fernandez contends his role was minor compared to the role of his co-

defendant, Jacinto Marte, who was the source of the methamphetamine, arranged

the drug exchange, and gave Fernandez his instructions. The district court may,

but is not required to, compare a defendant’s role to the other participants in the

relevant conduct. See id. at 944. And, a comparison of the defendant’s role

       1
        “We review a district court’s denial of a role reduction for clear error.” United States v.
Bernal-Benitez, 594 F.3d 1303, 1320 (11th Cir. 2010).
                                                     2
               Case: 15-10776    Date Filed: 10/14/2015    Page: 3 of 3


against his relevant conduct attributed to him “in many cases . . . will be

dispositive.” Id. at 945.

      In any event, the fact that Fernandez may have been less culpable than Marte

does not mean that Fernandez’s role was minor. See id. at 944 (explaining that it is

possible to have no minor or minimal participants). In fact, Fernandez’s role in the

proposed drug exchange was substantial. Not only did Fernandez drive a very

large amount of methamphetamine from Philadelphia to Fort Lauderdale, he also

obtained a driver’s license and car registration in his brother’s name to do so,

texted updates to the confidential source working with investigators during his trip,

met with an undercover officer at a Starbucks to make the exchange, and, after

speaking with the undercover officer, he made the decision not to allow the

undercover officer to inspect the methamphetamine prior to a trade and ended the

meeting when he became uneasy. While Fernandez stresses that he did not have an

equity interest in the drugs, he admits he was to be paid $3,000 plus expenses for

his part in the conspiracy.

      Given the undisputed facts, the district court’s finding that Fernandez played

more than a minor role in the drug conspiracy was not clear error.

      AFFIRMED.




                                              3